                                  1                                                                          JS-6
                                  2
                                  3
                                  4
                                  5                               UNITED STATES DISTRICT COURT
                                  6                              CENTRAL DISTRICT OF CALIFORNIA

                                  7
                                  8
                                  9      Michael Hakim,
                                 10                       Plaintiff,              2:19-cv-04219-VAP-SSx
Central District of California
United States District Court




                                 11                       v.
                                                                                               JUDGMENT
                                 12      Federal Insurance Company et al,
                                 13                       Defendant.
                                 14
                                 15
                                 16         Pursuant to the Order Granting Defendant’s Motion for Summary Judgment,
                                 17   IT IS ORDERED AND ADJUDGED that Plaintiff’s complaint is DISMISSED
                                 18   WITH PREJUDICE. The Court orders that such judgment be entered.
                                 19
                                 20   IT IS SO ORDERED.
                                 21
                                 22
                                         Dated: March 24, 2020
                                 23                                                    Virginia A. Phillips
                                 24                                             Chief United States District Judge

                                 25
                                 26

                                                                            1
